United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                        November 30, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 04-50033
                             Summary Calendar


                         UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

                     KEVIN RAYNELL WILLIAMS, also
                        known as Kevin Williams,

                                                     Defendant-Appellant.


              Appeal from the United States District Court
                    for the Western District of Texas
                           (EP-03-CR-1686-2-FM)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Kevin Raynell Williams appeals his guilty-plea conviction and

sentence for conspiracy to import marijuana, in violation of 21

U.S.C.   §§    952(a),   960(a)(1),   960(b)(3),   and    963.       Williams

contends:      the district court erred in denying his presentence

motion to withdraw his guilty plea; and he received ineffective

assistance of counsel.

     “A district court’s denial of a motion to withdraw a guilty

plea is reviewed for abuse of discretion.”               United States v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Powell, 354 F.3d 362, 370 (5th Cir. 2003).    “A defendant does not

have an absolute right to withdraw [his] guilty plea.    However, a

district court may, in its discretion, permit withdrawal before

sentencing if the defendant can show a ‘fair and just reason.’”

Powell, 354 F.3d at 370 (citing FED. R. CRIM. P. 11(d)(2)) (citation

omitted).

     Williams based his withdrawal motion on his assertion that he

was not aware he was facing enhanced punishment as a “career

offender”.     This court, however, has repeatedly rejected such a

contention.    See, e.g., United States v. Young, 981 F.2d 180, 184

(5th Cir. 1992), cert. denied, 508 U.S. 980 (1993); United States

v. Gaitan, 954 F.2d 1005, 1011 (5th Cir. 1992); United States v.

Pearson, 910 F.2d 221, 223    (5th Cir. 1990).

     “For a plea to be knowing and voluntary, ‘the defendant must

be advised of and understand the consequences of the [guilty]

plea.’”     Gaitan, 954 F.2d at 1011 (quoting Pearson, 910 F.2d at

223).     Along this line, “[a]s long as the [defendant] understood

the length of time he might possibly receive, he was fully aware of

his plea’s consequences”. Young, 981 F.2d at 184 n.4 (citation and

quotation marks omitted). Here, the prosecutor, as directed by the

district court, informed Williams at his re-arraignment that he

faced a maximum of 20 years (240 months) imprisonment; Williams

testified that he understood this admonishment; and he received a

prison term of 160 months.     Accordingly, Williams was adequately

                                  2
informed and aware of the consequences of his plea.        Therefore, the

district court did not abuse its discretion in denying his motion

to withdraw his guilty plea.

     Williams also claims ineffective assistance of counsel (IAC)

in district court.      Williams faults his counsel for failure to

investigate his criminal record, which would have been revealed

Williams was punishable as a career offender.       He testified at the

plea-withdrawal hearing that, had he known this, he would not have

pleaded guilty.

     Our court will resolve IAC claims on direct appeal only if the

record is adequate for a determination of the merits.            See, e.g.,

United States v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991), cert.

denied, 510 U.S. 845 (1993).       In this instance, the record is

adequate.

     To obtain relief for IAC, a defendant must show both “that

counsel’s   performance   was   deficient”   and   “that   the   deficient

performance prejudiced the defense”. Strickland v. Washington, 466

U.S. 668, 687 (1984).     An IAC claim can be rejected because of a

failure to show prejudice, without inquiring into the adequacy of

counsel’s performance.    Id. at 697.

      “[I]n order to satisfy the ‘prejudice’ requirement [for an

IAC claim], the defendant must show that there is a reasonable

probability that, but for counsel's errors, he would not have

pleaded guilty and would have insisted on going to trial.”          Hill v.


                                   3
Lockhart, 474 U.S. 52, 59 (1985). Furthermore, the conviction must

be upheld if the plea was voluntary, even if counsel provided

ineffective assistance. E.g., DeVille v. Whitley, 21 F.3d 654, 659

(5th Cir. 1994).

     William’s plea agreement stated, in part:            “The Defendant is

aware that any estimate of the probable sentencing range that he

may receive from his counsel ... did not induce his guilty plea ...

and does not bind ... the Court”.           (Emphasis added.)       Williams

testified   at   re-arraignment    that:     he    had   reviewed   the    plea

agreement with counsel; he understood it; and he entered into it

voluntarily.     Williams is not entitled to relief on this IAC claim

because   the    record   shows   his   guilty    plea   was   knowingly   and

voluntarily entered.      See DeVille, 21 F.3d at 659.

                                                                 AFFIRMED




                                        4